DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 26 March 2021 for the application filed 08 August 2019. Claims 1-27 are pending:
Claims 5, 7, and 26 have been withdrawn without traverse in the reply filed 26 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/716,429 filed 09 August 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s elections of Species A1, B1, C2, and D3 in the reply filed on 26 March 2021 are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has indicated that Claims 1-6 and 8-27 read on Species A1; Claims 1-4, 6-25, and 27 read on Species B1; Claims 1-27 read on Species C2; Claims 1-27 read on Species D2; and overall, Claims 104, 6, 8-25, and 27 read on all species. As such, Claims 5, 7, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 2021.

Claim Interpretation


Claim Objections
Claims 3 and 24 are objected to for the following reasons:
Because Applicant has elected Species B1, i.e., wherein the water-permeable hydrophilic polymer is a fluoropolymer, Claim 2 is interpreted as only limiting the hydrophilic polymer to a fluoropolymer. Thus, Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Similarly, Claim 23 is interpreted as only limiting the hydrophilic polymer to a fluoropolymer. Thus, Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 23. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 21, the claimed limitations fail to further limit the subject matter of the claim upon which it depends. The limitations of Claim 21 simply describe what is an intended result of the practiced invention; .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 9, 12-15, 17-19, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by SWITZER et al. (US PGPub 2018/0147532 A1; published 31 May 2018 and effectively filed 20 October 2014).
	Regarding Claim 1, SWITZER discloses a forward osmosis process for concentrating lithium-containing salt solutions (i.e., a method of concentrating a lithium-containing aqueous solution; abstract). The forward osmosis process involves increasing the concentration of dissolved lithium salts in a First Solution (i.e., a lithium-containing aqueous feed solution having an initial concentration of lithium); said First Solution is maintained in direct contact with one side of a semi-permeable forward osmosis membrane, whereas a Second Brine Solution (i.e., an aqueous draw solution) is maintained in direct contact with the other side of the membrane and has a higher content of dissolved containing a higher overall ion concentration than said lithium-containing aqueous feed solution; p0038).
The forward osmosis membrane is a composite thin film membrane composed of multiple layers including an active polyamide layer and a support base membrane comprising, e.g., polysulfone and polyethersulfone (i.e., providing a water-permeable structure having an inner surface and outer surface; p0049), which have been identified by the Applicant as water-permeable (i.e., wherein at least said outer surface is coated with a water-permeable hydrophilic polymer; p0008). SWITZER further discloses the First Solution contacts the active polyamide layer, and the Second Brine Solution contacts the porous support base (i.e., flowing a lithium-containing aqueous feed solution… over said inner surface while said outer surface is in contact with an aqueous draw solution; p0050).
	Regarding the limitation that the water-permeable hydrophilic polymer has a thermal stability of at least 100°C, this is considered a property inherent to the water-permeable hydrophilic polymer. SWITZER discloses polysulfone, which has a glass transition temperature (i.e., is stable) up to at least 180°C.
	Regarding the limitations “to result in forward osmosis of water from said lithium-containing aqueous feed solution to said aqueous draw solution” and “wherein said forward osmosis results in a lithium-containing aqueous product solution having an increased concentration of lithium relative to the initial concentration of lithium in the lithium-containing aqueous feed solution”, these limitations are considered intended results of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Furthermore, in general, forward osmosis involves the movement of water, not the salts, from a dilute solution to a concentrated solution as explained by SWITZER (p0025).
Regarding Claim 6, as applied to the rejection of Claim 1, SWITZER further discloses the forward osmosis membrane is a composite thin film membrane comprising an active polyamide layer and a support base membrane comprising, e.g., polysulfone or polyethersulfone (i.e., wherein said hydrophilic polymer is coated on only the outer surface; p0049). 
Regarding Claim 8, as applied to the rejection of Claim 1, SWITZER further discloses the First Solution contains a relatively higher composition of lithium salt compared with other salts (i.e., the lithium-containing aqueous feed solution contains lithium in a predominant amount relative to other metal species; p0041, Table 1). Further, SWITZER discloses the First Solution is derived from a subterranean brine solution that has been treated to remove bromine and/or iodine (i.e., wherein said lithium-containing aqueous feed solution is provided by a selective lithium extraction process; p0040).
Regarding Claim 9, as applied to the rejection of Claim 8, SWITZER further discloses 1,500 to 4,500 ppm dissolved lithium in the First Solution (p0040), which corresponds with 1.5 to 4.5 g/L, which reads upon the claimed range of an initial concentration of lithium of up to 20 g/L.
Regarding Claim 12, as applied to the rejection of Claim 1, SWITZER further discloses the Second Brine Solution comprises an aqueous brine stream with high salt concentrations as shown in Table 2 (p0042). SWITZER discloses approximately 15-31.2 wt.% total salt concentration, but due to the different types of salts, the actual ionic concentration would be approximately 35-75.4 wt.%, which corresponds with a range of 350-750 g/L overall ion concentration, which reads on the claimed overall ion concentration of at least 200 g/L. SWITZER further discloses an osmotic pressure of 3,000 to 3,500 psig, which is approximately 206 to 241 bar, which reads upon the claimed range of an osmotic pressure of more than 200 bar.
Regarding Claim 13, as applied to the rejection of Claim 12, SWITZER further discloses the Second Brine Solution is an aqueous brine stream sourced from a subterranean stream (i.e., said aqueous draw solution is a naturally occurring geothermal brine solution; p0042).
Regarding Claim 14, as applied to the rejection of Claim 13, SWITZER further discloses that the Second Brine Solution has a relatively lower lithium ion concentration compared with the First Solution (i.e., wherein said geothermal brine solution is a spent geothermal brine solution that is depleted in lithium; compare Tables 1 and 2; p0041, p0042).
Regarding Claim 15, as applied to the rejection of Claim 1, SWITZER further discloses the First Solution contains 1,500 to 4,500 ppm of dissolved lithium salts (p0040) and the product solution contains 13,000 ppm to 25,000 ppm of dissolved lithium salts (p0059), which indicates an increased concentration of lithium reading upon the claimed range of at least 100% greater in concentration than the initial concentration of lithium in the lithium-containing aqueous feed solution.
Regarding Claim 17, as applied to the rejection of Claim 1, SWITZER further discloses the thin film composite membranes comprise a porous backing layer (i.e., said water-permeable structure is microporous or mesoporous, p00049).
Regarding Claim 18, as applied to the rejection of Claim 1, SWITZER further discloses a temperature range of about 25°C to about 75°C (p0019), which reads upon the claimed range of a temperature of 25-100°C.
Regarding Claim 19, as applied to the rejection of Claim 1, SWITZER further discloses the invention is “directed to the forward osmosis processes without reference to use of reverse osmosis process” (i.e., wherein the method excludes a reverse osmosis process; p0036).
Regarding Claim 21, as applied to the rejection of Claim 1, SWITZER further discloses that the forward osmosis process does not result in the transport of ions across the forward osmosis membrane (p0025). In general, forward osmosis involves the movement of water, not the salts, from a dilute solution to a concentrated solution. Furthermore, such a limitation is considered an intended result. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 22, as applied to the rejection of Claim 1, SWITZER further discloses he forward osmosis membrane is a composite thin film membrane composed of multiple layers including an active polyamide layer and a support base membrane comprising, e.g., polysulfone or polyethersulfone (p0049). Polysulfone is known to be stable up to 180°C (i.e., a water-permeable hydrophilic polymer having a thermal stability of at least 100°C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 16, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWITZER in view of REVANUR et al. (US Patent 8,920,654).
	Regarding Claims 2, 3, and 23, 24, as applied to the rejections of Claims 1 and 22, respectively, SWITZER discloses a forward osmosis process for concentrating lithium-containing salt solutions (i.e., a method for concentrating a lithium-containing aqueous solution) utilizing a composite thin film membrane composed of multiple layers including an active polyamide layer and a support base membrane (p0049). SWITZER is deficient in explicitly disclosing the support base membrane is a hydrophilic polymer comprising a fluoropolymer.
	However, thin film composite membranes comprising hydrophilic support layers and polyamide rejection layers are well-known in the art, especially in forward osmosis applications (REVANUR, abstract). REVANUR discloses that such hydrophilic supports advantageously provide for high water flux, low solute flux, and fouling resistance (c1/36-47). Furthermore, the asserted limitations involve a combination of familiar elements according to known methods that does no more than yield predictable results. The substitution of a hydrophilic polymer comprising a fluoropolymer taught by REVANUR for the polysulfone or polyethersulfone support base membrane taught by SWITZER is no more than the simple substitution of one known element for another or the mere application of a 
Furthermore, while SWITZER may have disclosed a polysulfone or polyethersulfone porous backing layer (p0049), SWITZER discloses these as exemplary layers (e.g., “Typically the active layer… is a thin polyamide layer attached to a polysulfone or polyethersulfone porous backing layer”; emphasis added; p0049) and thus, would not be considered teaching away from the claimed invention of a hydrophilic polymer comprising a fluoropolymer.
Regarding Claims 4 and 25, as applied to the rejections of Claims 3 and 24, respectively, REVANUR further discloses polyvinylidene fluoride polymer as the support layer material for the thin film composite membrane (abstract, c2/6-8).
Regarding Claim 16, as applied to the rejection of Claim 1, SWITZER discloses a forward osmosis process for concentrating lithium-containing salt solutions (i.e., a method for concentrating a lithium-containing aqueous solution) utilizing a composite thin film membrane (p0049). SWITZER is deficient in explicitly disclosing the water-permeable structure has a tubular shape.
While SWITZER is deficient in explicitly disclosing such a claimed shape, SWITZER does indicate various configurations of membranes are known in the art; for instance, spiral wound forward osmosis membranes with central tubes are known (p0007). Further, as disclosed by REVANUR, thin film composite membranes for forward osmosis are commonly shaped as flat sheets and hollow fibers (c2/15-23). Absent showings of criticality or unexpected results for the claimed tubular shape, such a limitation would have been obvious to one of ordinary skill in the art at the time of the filing of the invention. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Claims 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWITZER.
Regarding Claims 10 and 11, as applied to the rejection of Claim 1, SWITZER discloses a forward osmosis process for concentrating lithium-containing salt solutions (i.e., a method for concentrating a lithium-containing aqueous solution) wherein a First Solution containing 1,500 to 4,500 ppm of dissolved lithium salts (p0040) is increasingly concentrated in a continually recirculating process until an osmotic equilibrium has been reached between the feed (First Solution) and draw (Second Brine Solution) solutions (p0052). While SWITZER is deficient in 
Regarding Claim 20, as applied to the rejection of Claim 1, SWITZER discloses a forward osmosis process for concentrating lithium-containing salt solutions (i.e., a method for concentrating a lithium-containing aqueous solution). While SWITZER is deficient in disclosing the lithium-containing aqueous product solution contains the lithium in at least 99 wt.% purity, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious that due to the nature of forward osmosis processes wherein water is transported across the forward osmosis membrane and ions are prevented from transport, the initial aqueous feed in the process would require at least 99 wt.% purity of lithium in order to achieve a 99 wt.% purity of lithium in the lithium-containing aqueous product solution (see p0025). Thus, one of ordinary skill in the art would find it obvious that a 99 wt.% purity would require a 99 wt.% or more pure feed.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over SWITZER in view of JEONG et al. (WO 2015/093876 A1).
Regarding Claim 27, as applied to the rejection of Claim 1, SWITZER discloses a forward osmosis process for concentrating lithium-containing salt solutions (i.e., a method for concentrating a lithium-containing aqueous solution) and further discloses a thin film composite membrane comprising a polyamide active layer and a porous support base (p0049). SWITZER is deficient in disclosing the coating of the water-permeable hydrophilic polymer has a thickness of no more than 10 microns.
	JEONG discloses a composite semi-permeable membrane comprising a polyamide separation layer of about 0.01 to about 100 µm and an overall composite membrane thickness of about 25 to about 250 µm (pg. 5, lines 16-24). Thus, this would indicate a support layer thickness ranging up to 250 µm, which overlaps with the claimed range of a thickness of no more than 10 microns and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, such a composite membrane structure would provide greater water permeability and lower salt transmittance and thereby higher performance (pg. 1, lines 17-23). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide a composite membrane having a coating of no more than 10 microns as taught by JEONG in the method for concentrating a lithium-containing aqueous solution taught by SWITZER.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777